[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________            U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                    Aug. 25, 2008
                                No. 07-13394                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                       D. C. Docket No. 06-00109-CR-1-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JOE HILLS, JR.,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (August 25, 2008)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Michael N. Loebl, counsel for Joe Hills, Jr. in this direct criminal appeal, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hills’s conviction and sentence are

AFFIRMED.




                                          2